      
  
   
   

 

_ Case 1:20-cV-04686-LLS Document 1. Filed 06/16/20 Page 1 of 19.

 

   

ork jou

 

 

Me ONETENISTHTES DisTRIc Couey foe aE
| Ti .

       

  

ARON SINGLE

 

   
    
     
  
  

 
    
  
   
  

BRONX ( UNTY
MEGAN LEO, ESQ
ALLIS NAL EES

      
  

SSTSTANT DISTaRIcT. AT
DISTR C1 ATTORNE
eT OF NEW Yar
. ice Suttete Coukt, Hovvenbe ETH GREEN BERG ASE
EW | SERV. _

  

     

      

    

  

FID: 119
: VIN AL
TED. st

   
        

 
 
    

 

 

iA
2

MES CIVIL RIG

   

SINT N Ew RK Vining

AT NS 3

  

    
 

Case 1:20:cv-04686-LLS Document 1 Filed 06/16/20 Page2of19° | 4

ran aA ae

Al DAT OF Tufomintion. rm
= were ora CRIMINAL, COMPLAINT.

&
t hee veittniean © teenies, . aaa
I » : 7

 

 

 

-

 

 

WEB. Title: 19.08 USc). Section 4 States:

 

     

é re, A: ; Rye! Pecado ont :
W Nidlation OF USC THLE 18 24{ Cons a9qin s+ rights OrPlantoN
aw Violation oF voc The 18 24 Deprivation ¢ OF FI9KLS vider Color off law.

 
| _ + Case 1:20-cv-04686-LLS Document 1- Filed 06/16/20 Page 3 of 19

: ivioot a6 hecein being set ath,and_ by ey vidences. Set

 

Forth 10 athe Attached COMMERCIAL AFFIDAVIT

 

 
    

~~ Alioe-toe \etidovits. notices, and Filings:

5 Cana _

 

Reriont, hae. (pean. yasued: oS jhe truth, the whole truth,

 

 

: and nothing laut the Arty to ate best - of. Ne eyperience, . —

“Knowledge ond ‘oelies. the _Agfidavits

 

 

Sworn 49 a9 TRUE CORRECT and. COMPLETE E. The: gesranieri a

 

hove admitted to and acvulesced to the Crimes:

 

Aoncl he ComPlaitont Attiant. ComPlained: Qhovt- and.

 

Sovght to Protect Iimself Prom. further abuses. Theit

 

Continuing of with the wrongful actions agamst this

 

 

~ Complainant, Ae acevsed_ Respondents. Ore: Qching in: ‘Ga : oe ;

 

“and willfut Criminal assaults against. the Com

 

‘and if Knouledgable ont wilt WiolaHon OF Responder a

 

“Oath. OF. OFFI Ce, In. “Order: for 0 Crime “to exist,

 

carers

~ four. Clements Must exist inst. there. Must be a

 

Cleorly defined Crime or Criminal action} $ Second, there

 

fst hea Mictim; third that the “Victim Must hove |

 

| logen domaged of inlvled, and fourth, the. Criminal tent

 

 
 

u Sstoblisied on the port--aF the: accused, without.

 

Proof of all: Pour elements. “Nouachen Can be Considered

 

Criminal In this wat her, the Complainant Agéiant | iS: the |

 

 

 

 

and: his crihinal complaint defines se Crimes, “verifies: 4ne — _

| anit was 63 Stablined by Proof”

 

 

 

 

uiNant} Lega arguments po

 

on. The “Fecord. ay out. (process, they. (ere, Horieies

 

 

. and waned of their “wfongs, ans was reqvired 4 +9 Faght thew

eg

 

 
 

 

‘ Case 1:20-cv-04686-LLS Document 1. Filed 06/16/20 ‘Page 4 of 19 7 i} ; 3

 

 

 

ee cl alta against his comple
Right Ggaiast, THE PEOPLE oF TNE STATE OF NEW Vag,
—, Sate_2960CY. and HS agents. ot SS.

 

  

 

alse Artest ond Umprisonvaent
sntempt .c ainst_ ve process OF Low
ron 3 ANE nis Verieied Crimir |
afore the Comploinar fe ig io Sing eto
LPMUN m FUSES OP
Resgor dents iN an he Cc on
X Aion bY \ Ni ull¥and Knowingly:
) QUE (ocess xf le Such inl — a”
ito 1 Tight: work the
We word: labors er irig. a & ae
constitutional Lghds and Specificauy _
the © ainant ieee ynder “egtor: -
; LG tT ; ct “King action” nq the
Q ziSonal_ Property Holotive oF + “of to sions
Ane Shoe Sti Jona\ Pro isions ond oder tne
vith Gnd F\EKh Amenderents Ao ne

 

 

 
. ‘Gase 1:20-cv-04686-LLS Document 1. Filed-06/16/20 Page5of19_ ,-

 

 

 

| shut Peo oF. ae STATE, of. NEW YORK facials of agents

inal. conspifacy,

 

 

 

plioant heen and of. hs. property, (sees TP __

 

 

“giving suc, ‘econects xem the. HE CTW OF NAW, Youre ++

 

 

—_BEPAGTMENT. CFC QRRECTIONS without ANY KIND

 

OF. _LAWEuL “SubGEMEN TT,” CONTRACTS. OR Peo:

 

 

- OF CAA IMS. THE PEOPLE OF JHE. STATE OF NEW YoRK._
ayy of dentin Q. the Cou PLA INAS. —

 

 

 

 

 

 

 

 

 

uch at go ny Page W420).

 

 

Se. of an _armed atlack

 

ta, tilcy_ forces ot anole Nation. undil. ie 19

 

Sopdition. secosnized 2 astagted ‘by. political an

 

 

 

 

 

 

 

: we “poxtlon (avage. i? “con. Life. Assue Co, of “Canads D: C. ST
Port aoe. | :

 

| ak iS ne. Jisinfeauaton of. Peace; Webster's Stode

 

 

‘ Ly¢ conelict : ‘oF antagonism, Q Struggle -

 

“etm Obeesing Cusces" O08 (eces Sail. open. Vial lent

 

armed ConffoMationsaithogh continued Sint of dis cupteds

 

Peace by oon Farce Could lead to_ofen. armed Conflich

 

The. ‘defendant® ore, \yorely accused ‘ak. he. ¢. allowing —

 

 

os . Crimes =. sigs, and Mtolations of te eights: of. eae

me

 

 
      
 
 

A - Case 1:20-cv-04686-LLS Document'1 Filed 06/16/20 ‘Page 6of19 . -°

  
   
 

i _\
‘sla.

caperly that dye €
to Ane Condition ¢

    

 
  
 
   

-Ogounst_ SHOOLO
| AHEM. Sucks, oS aeatly. hed bs
ond Such. Pivot, OSE Kets she. nave. '
: VON WASP

4O_the above. violation, Mal faasaec ‘ 3f- oeeice long with It
‘yiolating, hele oath af offue and in the felated connected ff
“activities wersin am ed” 30 ‘trina’ Short oe TREASON, To
See DOMESTIC MyxeD

 
      
 

  
   
 

  
 

 

 

 

  
  

       
Case 1:20-cv-04686-LLS Document 1 Filed, 06/16/20 Page 7 of 19

_ pena of New (kK: Stole, REPyBLic:. Such. Ciahts

 

stor ‘Obligation sare Secured, Preserved of defined

 

 

bY she Canstitehon. +0 _ Prevent: ‘Such abuses

 

 

- ‘by both | @.1.Ployer and ot Fovernment. oficial

 

“TPN here” oth +0 SuPeort- Said Constitution. ae

a Hel CIS, opricere. secon 46. oaths).

 

 

__TPAALEER@aucE OF OFFICE, By Suc. ‘atonal action,

 

4 hese ndiy duals have. | , ce Of. oFFice
dlin consPicacy with Agents of THE: Pes OF THE. STATE oF

 

 

|

NEw otk, ‘and THE city OF. NEw “ORK DepaeenT

 

 

 

 

= _llsaia Cialis ose. guilty af Iiacorduch 0 sf wth public ' /

__|for Prwote, °

 

- - SLANERN The. civil ‘elation wn “ule ¢ one. Man 1 Wind:

 

 

_Hobsolure Power over Ae Wwe fortune: ans Liberty ove another. - .

 

The. ReaPondenis Nove denied. the, cig to" fortunes .

 

ca Corned bY. the, \abors . of ete. Aceon! 4

 
 

 

 

 

 

 

 

__ | ‘dye. Process | of Voss, Eascin ne Ageiont | So. wort, “for
_ th less Aan, wha Sets lat uel fac ally agteed. Upon,

     

 

   

 

 

 

 

 

 

 

 

 

_ io. Goat FAUT wath abe. Aceigc’. “ey hove {efused 4 ‘4o. ree 7
| the. Natal Lutingcity by which Noes ack, Abe. Contract “A. :

 

 

default os Ane domoges Audnicl, Yney. claim: creotes the. S0- cauied

 

 

___{Hiabitity. These 1S no Subsea of ony 1 Kind stat Awe Cain

 

 

 

 

 

 

_ be Cap to Weibel aod Qronert WwW ‘eh “taxing, of Dasa
 

"Case 1:20-cv-04686-LLS Document 1- Filed 06/16/20 Page.8 of 19 -

   

iting: shown 3 deMonsite |

é ad miste essen tations _ dete Ne Se “who | 0 uated 7
melee 10 Aeaty io A909 alin while 3: Ch |
Wn Wy Nike > bod. Foit ule > uch “£0 7

“ as: Shown. (Sc TiTLE \ '§.\oo))_ : re
dec me. Meret) CVON Tah Color oF oftic

o in yd without any (eal fawful oF Ofoper author

sve nOnies Ane com Plainont Aefiant to dhe
Eot LE_QE TNE STATE GF MEWS ORK 1 THE CITY CF.
NEW JOR EPARTMENT | F. CORRECT ONS - as sree a

Aen $. Lex Ploines elo) “se. Of Such. _Misce presentations

nd nde bo Steal One Wer »_Colat Y ‘Cover a
\eatiy, . t fuse TyTLE 18 8121373 \

4

s.ond Penalties

 
. Case 1:20-cv-04686-LLS Document 1 Filed 06/16/20 Page9of19 |

Masia of she Cnn ‘gant Age aK

 

 

 

  

P uch Corse contain Se TUE I8Blool) Lan

 

 

“ho tay, Nab Kin Sock ‘let but, by she sist efforts,

a Commit Some. UNlawe or ie wenaetl

 

 

- Mulhole OPE CinS, 48 Nts ond other Paxson ‘Damed proper a

 

Noticed Gigd YO Named Who nder_o Cover of Oficial Light |

 

--Ond-4 GPPe nig nce Ons Colo "0€ Jaw Continued +o PEiFOLM

 

 

| “Sy uch ski Ao Contin Aue. to Soise Cevenive by. Froud ‘ond,

 

 

 

  

0 x a Title 133 24
- Fedeal facketenta Be

 

 

at RACETEERING. Ts

 

THLE. 18 united d States Code as est 196! (eT) ecin aes

 

 

 

14.08 involW09_o _nost. of Pa, te, CENING. actons

 

Rot ins “bat Snot. {aie ES on. Oc ar Anieot oF | |
| Thur ses

 

 

Tobbers, cles esa ont coud, slave, EAC

 

“The exPlanadion of cfimes above Stem from, other. Vidden, To

 

Crimes being forced upon. the People GF New York State RePutic .

 

Such Crimes and ahs Agerdoni¥ of: Tog ation 2 Clea. A / |

 

 

tbe. Suecall Cortex of joe, Barnkeuptey of the. united States Il!

 

 

umbia Qs | Per ‘STueisdiction. Sed focth. in nthe, As S| ot

 

 

 

 

 

 

 

 

 

 

- : 40 be Private owned Eeteral Reserve Corporation fafa con

RB

 

 
 

  

 

 

 

Case 1:20:cv-04686-LLS Document 1. Filed 06/16/20 Page 100f19 °° }

F¢i9.
Nee ca ace
. Joganwet .
Per_Woney Loaning Swindle
Qe

 

 
. _ Case 1:20-cv-04686-LLS. Document 1 Filed 06/16/20 Page 11 of19

 

Sader. uokes cogging . dew

   

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

“and submitting, 4o onic ou sib Ny Aion, bank, Atty nslenen .

“and the. Bliminsdion. 0: _ their ci 5, Cegalom: and country. The. peope
Haut beh. -teduced As, Péonane. ‘and. Sovoluntary Setvitude | Co

- er ah eops. and ti Posterity J htovgls. oO Private, Comma te
008: vec Sexcannec Le"THE NEw WORLD. D_ORDER"). _
0. his counts Ww é an ; iy i ope of 2 _ e
 Peoble aide emies of the Americon | .
| People, and thor Posterity \ocited rebellion and NOK thy within:

 

 

os. de due saci bate Fase. 04 oaths,  onteied | Uit9. seditins _ :

 

 

 

7 | Gnd under opie ene’ of. * emergency" "vhs "hes sss

 

od -wultitude of gerices Q)

 

 

 

   

 

 

a “ss aN Ano “Te asot uf hen She.”

| owt AwOe xf_agoinst

 

 

 

 

 

 

 

 

 
  
 
  
 
  
  
  
   
  
  
 

“Case 1:20-cv-04686- LLS Document 1 Filed 06/16/20 Page 12 of19: d oo
an a __.Gotate ageficres)
cS .
Thy e undersigned.
ed OF¥icer Lagent 5 oF
KURE CITY oF
ENBEI G, NISC).

ELL E50

 

 

 

 

  
 
   

 
 
 
  
  
 

| bY_Sat i ae vit.
THE PEO?
NES YO

    

  
     
  

 

  
 

      
  

 

  
  
 
  
     

    

. and)

 

i

  

ore
7 Sent cout Grand ny, In Miolation, of. ner oath e

7 OS | Vern Fi vel |
s aphy iS mi ola |

  
 

 
   

    

   
   
    

   

      

       

   

     
 
 

 
 

 

cess, A.

  
 
 
 

Se, eNidence

  

 
 
 
  

De PARTMENT OF CoRRE

   
 

CGE a Le0),

 
    

[De A aTMENT -_

   
 

 

| V
*  . Case 1:20-cv-04686-LLS Document 1. Filed 06/16/20 Page13o0f19 .

 

Of CORRECTIONS “bo. steal Ne proverty of “hows. Sindleteny.

   

 

a Aocon Singleton the, rights. of due. Process oF Lass for
ana aesion against him. The cy

 

 

“ aw f Esch action denial Vialotion « or c ties easés

 

 

 

 

 

 

 

 

 

 

 

 

 

win ctionS- tase A oF. HE a _

 

ATEN 7 L900. Gach denied. Nislated of

 
 

 

 

 

- deo Vili + Secu, tesh nd Steed the
New Yor\, STATE ConsTEN Zon and the. ¢

 

sta =

 

- \ ware STATES)\

 

  

AL sect Denes cake C i oes)

 

 

i U. 2 UNS, ART, SECO, SECIO\ BALL OF. stab Laws of

 

Ne wat those. within wick Hoos. 201000)

 

 

   
 
  

1H Hai nen Daw unten songble

 

 

 

: WLTHowt \WARRANT- Teestes: acted Cantino eciont 4 an |

: witho't \wos tort, gt Lous a - ( Vo hove. eon

 

 

- Odd query Prone Co Ca mode, cecorded cand ‘Provide +0 the_ .
- District Attorney aS. A ome enab at m3 Violation.

 

 

 

 

 

Dene Grint to bt Ree of onweniacale u =i a sai cute

 

 

 

BN hes Loec blu 5,51XTH AnenRMeNT: Denied The

 

 

| | Gi get +o be, inbacwed ¢ of Ane. Nature and Conse. of she accusations,
. | fe |

 

 
 

 

_ ~ Case 1:20-cv-04686-LLS Document 1 Filed 06/16/20 Page 140f19 - 4. _ bo

  
      
   
 

 

gt.

\

     

vided ace

      
    
  
   

 

N LEO, THE PEOPLE OF THe STATE OF NEW VoaKt

R AN J AL ES Q; EW . g . a RSE 7
AN GREENBERG'SUPREME. CouRT.oF THE
“@chemina cons

 

  
 

   
   
   

  
    

    
    
  

we

  

       

o.

    
 

dur’ we a de

ETHAN GREENBERG 35C,

 
     

     
   
   

  

8 CiMhT OF

Ccounse]
“Provided a Form of
deat

(NEw-YoRK DEFENDER SERyI
Kety ESQ") has not provi

Ve

 
 
   
   
   
    

  
  

 
 
  
 

 
   
  

        

ou
Pras ecoting’ J co. Mn.

 

ion and. aH

       
     
   

a @. Uc Ol

  

   

 

 
  
   
  

    

Coy

 

  

  
    
     
  
 

ing. (201000)
. f ie : | Jo oe
oO. ouny 25;000

  

     

Mpa antag @h Nene NO c DVPRE | |
Ball charged From true ell A Moon, 4 00 }

  
| . Case 1:20-cv-04686-LLS Document 1. Filed 06/16/20 Page 15 of 19 rte

Bus Ni Ss TALATERLTA ‘Auenpment; Denied 4 cok of wot. eng subd |

 

_ to 6 Stato of CEONAGE THVGLNTARY. SERVI TUdE and, SLAVERY

 

 

“stout. {perng, gu convicted. of a. Crime: (2.01600),

 

7 loti S, ART = SEC Wl ae Ss Fue TeewTY Akane Deal

 

 

 

     

wa. Violations, <

 

 

; oust Violation

 

Cvi Stati

Suistotal for damages of ¢ a SEED Saale dee 10,00
TINEAS: Violations: commi+ed. bY. she. (estondents

 

 

saa.

 

— ANdiyidvally. sted Gar ( 101090). Subtota | For CM Somages,

 

 

 

“Sustained bY TITLE /8 Violations:

: a LASSUMT TED STATES Cone atc CATON \oo\- FAISE Documents Gees)

   
   

RAY . AINS 1 Lidia as)

x TEs Buns én simtEs c

 

TOILE \S unr ten. STATES cad sutton — (0.090)

 

 

TUTTLE (Qynrteh. States Cong SECTION fool=F RAD (10,000) |

 

| TITLE \QUATTED STATES Cone SECTION 812,913, 1951; 1962- EXT ORTION (0000)

 

TLILE \euniten STATES CODE Section 2112" RoBsERy (10.000)

 

Tre |S unTTED STATES CODE SECTION GAL GRAND, THEFT (01000)

 

om

 

- Nine (4) Trt. 13 \2 UNITED. STATES Cone sifu Miolakes As a
Goveihmentar oe ficial Sub} al 6 ele VQ

 

 

. (! FY (Ordo 340.000) “(20,0004 $90,000" Hi30,000)

 

, whe. ResPondents, in Fydherance of Ws CondsPiraty, Comtted. Z

 

empted +o compl He did Comanit and molicit Coimes OS:

 

Charged, incl yd ing civil Rights: Indl dually usted tugth

 

 

 

 

Subtotal €or civil damages:
aay
 

7 Case. 1:20-cv-04686-LLS' Document 1 Filed 06/16/20 Page 16 of 19° i:
| COMES ait Rights Niolaglons: .

5 1000

a®

 

 

 

: Subba fs For. onages 5 {62.0 soo}, vilations ee
State A: crimi
A m Ais AFFiDaya + OF AwFoemerion (eit COMPLAINT)

CONSTITUTIONAL. vidlations) 7.

Subtotal

 

Fiawost POSS ae
GR Tor. sth Dances _ fb 2:00; 000. mo

 

 

 

 

 

 

ze
. Case 1:20-cv-04686-LLS Document Filed 06/16/20 Page 17 of 19

 
  

 

    

   
  

- decla fe under _Renattic

   

\G_
& Ok
pte.

Daten MA? 2020194

  

Ww

    
 
   

 

Roxon Swaieen, SUT Suto
STATE OF NEW MOR
- UN’ F BRot Se

 

     
 
  

 

cence nareyee om ame crener mer ranean

   

“

4

  
  

ee

eT Te - JOM
vg TNOTARVEUBLIC' ofp

  

=

  

ag37iTs,!
& wo DURES a
* ’ °

        

     

      

 

, _ ¥ Y
: a

Mag (ON EXTENT
tts wnat

 
  

   

_SEALOF NOTH | _ ag
Case 1:20-cv-04686-LLS Document1 Filed 06/16/20 Page 18 of 19

 

 

| AFFIDAVIT OF SERVICE
STATE OF NEW YORK)
COUNTY OF BRONX ) ~
Aron SI NOLETO J , being duly swom, deposes and says:

| Thatihaveonthis Ze. day of __ /49 f __.-,20__, placed and submitted in

the postal receptacle in the New York City Correctional Facility known as Vernon C. Bain .
Bronx, New York 10474, Notice of

Loto yg, . REFSONTS IN SoREC et OF Cry! MPUNT

Criival Compost | AR bAVG ij of I NPORMATION , to be duly mailed via

the United States Postal Service to the following parties in the above action:

A. Court Clerk > aw OS! Avdrney: Geoffrey Beit mary

. . 4 WY cr
Uiiked Stotes Districts Coord Sovthes® Disheict of New Youn
Southern Oisderict of New Yor’ - Via UO!

Center, located at One Halleck Stree

 

 

 

 

US. Court House One StAndtew’s Plazq
500 Pear | Steet NEW york, NOW Noe ih {ooo {
New Yorv, Newyets jcoo7

At |

 
   

120 ET at Fleer
N@w Yor i wew Yorks Voda

 

 
 

Thbure ( MISSION OF
State of New Vor

AStote Sireet __
NEW YoRKiNew Yor (Goo

 

 

Respectfully submitted,

 

 

Sworn to before me this fy
s—~day of 4-4 A 2020 |
; Z...
Pa yf . a titi, ”
L Cg a wet 15 Phy,” ty,
OTARY PUBLIC Sg bere
: fee STATE “A, %
ff "OF NEW YORK a3

 

 

1
Se + ‘ualified im dons Cogan ’ Ay
EO ue 33
es ss
%,"b, =. «7 os
%, Py. we
"

 
 

 

 

vebo >
Go 4 Halleck S+ree4
Beonx , NeAd Yor yout
orda singleion 2flde0479

US: Couck Wovse

Boa Pearl Sirreevy
New York, New York 1050
Radet? Cove Cher

Filed 06/16/20 Page 19 of 19

LEGAL
matt

Case 1:20-cv-04686-LLS Bocument 1

 

 

FOREVER

    

United States OStach Caudk SGulbees District of Ney US

York

wed. Wi 4,

  

a LEG
a WMATA

fefpepeheletipeafeiafcpergg tpg fee] pffsggp epee ipa
